Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 8/16/2021, wherein claim 10 was amended. Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments filed 8/16/2021, with respect to the rejections of claims 1-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of EP 3381828 and Kloke et al. (US 2018/0208377).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 11, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3381828.
Regarding claim 1, EP 3381828 discloses a combination (See Fig. 2f), comprising: a holding structure (as shown in Fig. 1) comprising a plurality of receptacles (13) which are arranged in a regular arrangement and are formed by peripherally formed side walls (15); a plurality of containers (5) for substances for pharmaceutical, medical or cosmetic applications received in the receptacles, the 
Regarding claim 2, EP 3381828 discloses a maximum width of the receptacles is slightly greater than a maximum breadth or a maximum external diameter of the containers and the centering elements define a minimum width which is slightly greater than the maximum breadth or the maximum external diameter of the containers (See Fig. 2d).
Regarding claim 5, EP 3381828 discloses guide ribs (the other two opposing elements at 18/19/20 in each receptacle) formed on the side walls that extend in a longitudinal direction of the receptacles, the guide ribs protruding inwards into the receptacles in a direction towards a geometric center of the respective receptacle.
Regarding claim 8, EP 3381828 discloses an opening (at 23) provided between the holding projections, a width of the opening is smaller than a width defined by the centering elements.
Regarding claim 11, EP 3381828 discloses an annular gap is formed between a cylindrical side wall of a container and a side wall of a respective receptacle, wherein, as viewed in a plan view, the receptacles, starting from an imaginary point-symmetrical or mirror-symmetrical basic shape, are compressed in a first direction and expanded in a second direction transverse to the first direction, with 
Regarding claim 15, EP 3381828 discloses the centering elements are formed peripherally.
Regarding claim 17, EP 3381828 discloses a side wall (at 27) is formed as a common separating wall between, in each case, two directly adjacent receptacles of the plurality of receptacles.
Regarding claim 18, EP 3381828 discloses a height of the respective common separating wall substantially corresponds to an axial length of the two directly adjacent receptacles and the respective common separating wall is formed over at least 80% of the height from a solid material.
Regarding claim 19, EP 3381828 discloses when viewed in a cross section, the separating walls are, in each case, formed in one piece and without gaps.
Regarding claim 20, EP 3381828 discloses a plate-shaped carrier (at 10) which forms an upper side of the holding structure, wherein the side walls and receptacles protrude perpendicularly from the plate-shaped carrier.
Regarding claim 21, EP 3381828 discloses a transport or packaging container (4) having a box-shaped configuration, wherein the holding structure which has the plurality of containers held thereon is received in the box-shaped transport or packaging container in order to hold the plurality of containers in the transport or packaging container.






Claims 1, 2, 5-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloke et al. (US 2018/0208377).
Regarding claim 1, Kloke discloses a combination (See Figs. 1-9b), comprising: a holding structure (as shown in Fig. 1g) comprising a plurality of receptacles (5) which are arranged in a regular arrangement and are formed by peripherally formed side walls (at 11); a plurality of containers (51) for substances for pharmaceutical, medical or cosmetic applications received in the receptacles, the containers having a basic body which, at an upper end, merges into a shoulder portion (54) which is adjoined by a narrowed neck portion (55) with a widened upper edge (56) with an opening (at 57); a plurality of holding projections (at 12) provided at lower ends of the receptacles and configured to hold the containers in the receptacles, the holding projections at the lower ends protruding radially inwards into the receptacles, the containers being supported directly on the holding projections (as shown in Figs. 1e and 5e); and a plurality of centering elements (two opposing elements at 20/21 in each receptacle) provided above the holding projections and configured to center the containers in the receptacles, the centering elements having a beveled configuration (at 21) and protruding into the receptacles in order to reduce a width of the receptacles at the lower ends thereof in a funnel shape.
Regarding claim 2, Kloke discloses a maximum width of the receptacles is slightly greater than a maximum breadth or a maximum external diameter of the containers and the centering elements define a minimum width which is slightly greater than the maximum breadth or the maximum external diameter of the containers (See Fig. 1f).
Regarding claim 5, Kloke discloses guide ribs (the other two opposing elements at 20/21 in each receptacle) formed on the side walls that extend in a longitudinal direction of the receptacles, the guide ribs protruding inwards into the receptacles in a direction towards a geometric center of the respective receptacle.

Regarding claim 7, Kloke discloses the centering elements directly adjoin the guide ribs.
Regarding claim 8, Kloke discloses an opening (at 13) provided between the holding projections, a width of the opening is smaller than a width defined by the centering elements.
Regarding claim 9, Kloke discloses the containers are configured as carpoules or vials with a cylindrical basic body and are received upside down in the receptacles (See Fig. 5e), wherein the shoulder portions of the carpoules or vials are supported directly on the holding projections such that the upper ends of the carpoules or vials extend through the openings and the cylindrical basic bodies are not clamped by the centering elements.
Regarding claim 10, Kloke discloses the containers are configured as vials with a cylindrical basic body and are supported upright on the holding projections without the cylindrical basic bodies being clamped by the centering elements.
Regarding claim 11, Kloke discloses an annular gap is formed between a cylindrical side wall of a container and a side wall of a respective receptacle, wherein, as viewed in a plan view, the receptacles, starting from an imaginary point-symmetrical or mirror- symmetrical basic shape, are compressed in a first direction and expanded in a second direction transverse to the first direction, with the result that the gap in at least one region of the receptacles is widened to form a widened clearance for handling containers which are received in the receptacles, and with the result that a width of the receptacles in the first direction is smaller than the width of the receptacles in the second direction transverse to the first direction.
Regarding claim 15, Kloke discloses the centering elements are formed peripherally.

Regarding claim 17, Kloke discloses a side wall is formed as a common separating wall between, in each case, two directly adjacent receptacles of the plurality of receptacles.
Regarding claim 18, Kloke discloses a height of the respective common separating wall substantially corresponds to an axial length of the two directly adjacent receptacles and the respective common separating wall is formed over at least 80% of the height from a solid material.
Regarding claim 19, Kloke discloses when viewed in a cross section, the separating walls are, in each case, formed in one piece and without gaps.
Regarding claim 20, Kloke discloses a plate-shaped carrier (at 2) which forms an upper side of the holding structure, wherein the side walls and receptacles protrude perpendicularly from the plate-shaped carrier.
Regarding claim 21, Kloke discloses a transport or packaging container (at 70) having a box-shaped configuration, wherein the holding structure which has the plurality of containers held thereon is received in the box-shaped transport or packaging container in order to hold the plurality of containers in the transport or packaging container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828 as applied to claim 2 above. EP 3381828 discloses the claimed invention except for the express disclosure of the specific minimum width relative to the maximum breadth or external diameter of the containers. However, to modify the minimum width to be at least 2% greater than the maximum breadth or external diameter of the containers in order to allow for easier insertion would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, EP 3381828 discloses the centering elements are formed integrally with the holding projections.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828  as applied to claim 5 above, and further in view of Shimizu et al. (US 6,462,276). As described above, EP 3381828 discloses the claimed invention except for the insertion bevels formed at upper ends of the guide ribs and inclined relative to the guide ribs. However, Shimizu teaches a holder comprising guide ribs (115) including insertion bevels (at 115c) formed at upper ends of the guide ribs and inclined relative to the guide ribs, for the purpose of allowing objects to be smoothly inserted therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828 as applied to claim 8 above, and further in view of Nicoletti (US 2011/0226662). As described above, EP 3381828discloses the claimed invention except for the containers being supported upright on the holding projections. However, Nicoletti teaches it is well known in the art for containers (6) to be accommodated within receptacles in either an upside down arrangement (as shown in Figs. 7-8) or upright arrangement (as shown in Figs. 5-6) for the purpose of securely holding the containers in the desired orientation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the containers within the receptacles of EP 3381828 in an upside down configuration or an upright configuration as taught by Nicoletti in order to position the containers in a desired orientation for storage. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828 as applied to claim 11 above, and further in view of Deutschle et al. (US 2017/0183113). As described above, EP 3381828 discloses the claimed invention except for the receptacles having a hexagonal shape. However, Deutschle teaches a holding structure (See Fig. 2f) comprising a plurality of receptacles for holding containers therein, wherein the receptacles have a hexagonal basic shape (see Fig. 2f and [0168]) for the purpose of preventing contact of the containers with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828 as applied to claim 1 above, and further in view of Krauss et al. (US 2012/0181285). As described above, EP 3381828 discloses the claimed invention except for the bevel formed in the upper edge of the side walls. However, Krauss teaches a holding structure (10) comprising a plurality of receptacles (15) for holding containers therein, wherein the upper edge of the receptacle walls are provided with a bevel (at 19) for the purpose of enabling the containers to be guided into the receptacles ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper edges of the side walls of EP 3381828 with a bevel as taught by Krauss in order to enable easier insertion of containers into the receptacles.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3381828 as applied to claim 21 above, and further in view of Deutschle et al. (US 2015/0306259). As described above, EP 3381828 discloses the claimed invention except for the sterile external packaging bag. However, Deutschle teaches a packaging container (at 12 in Fig. 4a) for holding a plurality of containers, wherein the packaging container is received in a sterile bag (10) for the purpose of providing safe and sterile .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kloke et al. (US 2018/0208377)as applied to claim 2 above. Kloke discloses the claimed invention except for the express disclosure of the specific minimum width relative to the maximum breadth or external diameter of the containers. However, to modify the minimum width to be at least 2% greater than the maximum breadth or external diameter of the containers in order to allow for easier insertion would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, EP 3381828 discloses the centering elements are formed integrally with the holding projections.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kloke et al. (US 2018/0208377) as applied to claim 11 above, and further in view of Deutschle et al. (US 2017/0183113). As described above, Kloke discloses the claimed invention except for the receptacles having a hexagonal shape. However, Deutschle teaches a holding structure (See Fig. 2f) comprising a plurality of receptacles for holding containers therein, wherein the receptacles have a hexagonal basic shape (see Fig. 2f and [0168]) for the purpose of preventing contact of the containers with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacles of Kloke to be hexagonal as taught by Deutschle in order to help prevent contact of the containers with each other. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kloke et al. (US 2018/0208377) as applied to claim 21 above, and further in view of Deutschle et al. (US 2015/0306259). As described above, Kloke discloses the claimed invention except for the sterile external packaging bag. However, Deutschle teaches a packaging container (at 12 in Fig. 4a) for holding a plurality of containers, wherein the packaging container is received in a sterile bag (10) for the purpose of providing safe and sterile transport of the containers ([0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging container of Kloke within a bag in order to provide safe and sterile transport of the containers.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735